t c memo united_states tax_court rajesh prabhakar petitioner v commissioner of internal revenue respondent docket no filed date rajesh prabhakar pro_se laura a mckenna for respondent memorandum opinion foley judge this matter is before the court on petitioner’s motion for award of reasonable litigation and administrative costs pursuant to section and rule on unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and continued date this court entered a decision pursuant to a signed decision document in favor of petitioner background petitioner timely filed hi sec_2002 federal_income_tax return on this return petitioner reported wages of dollar_figure interest_income of dollar_figure tax-exempt_interest income of dollar_figure a capital_loss of dollar_figure and a sec_222 qualified_tuition_and_related_expenses_deduction tuition expense of dollar_figure in addition he requested a refund of dollar_figure in a 30-day_letter dated date respondent asserted that petitioner was liable for an income_tax deficiency and accuracy-related_penalty relating to respondent explained that since there was no breakdown on petitioner’s tax_return we could not locate specific amounts of interest dividends and or capital_gains distributions to match the amounts petitioner’s payers reported to us respondent also disallowed petitioner’s tuition expense respondent in the 30-day_letter stated that if petitioner disagreed with the proposed changes petitioner should send respondent a statement explaining each change you disagree with and why you disagree and include any supporting documents you continued all rule references are to the tax_court rules_of_practice and procedure wish us to consider petitioner in a letter dated date disagreed with respondent’s proposed changes and stated that the income was properly accounted for in his tax_return petitioner however did admit that he failed to account for capital_gain income relating to the sale of three mutual funds and concluded that his refund of dollar_figure should have been dollar_figure ie a difference of dollar_figure petitioner enclosed a check for dollar_figure but did not attach any supporting documentation by notice_of_deficiency dated date respondent determined a deficiency of dollar_figure and a sec_6662 accuracy- related penalty of dollar_figure relating to petitioner’ sec_2002 return on date petitioner while residing in lake forest california filed his petition with this court in november of petitioner contacted heather smith of the taxpayer_advocate_service in a letter dated date ms smith concluded that petitioner on hi sec_2002 return had failed to report dividend income and a considerable amount of stocks and bonds income on date the court filed respondent’s answer that same day petitioner in response to ms smith’s january letter sent ms smith a corrected schedule d capital_gains_and_losses and substantiation of his tuition expense on date ms smith forwarded this documentation to respondent’s appeals_office after reviewing the documentation the appeals officer agreed with petitioner that there was no deficiency in income_tax an accuracy-related_penalty should not be imposed and petitioner’s refund should have been dollar_figure rather than dollar_figure petitioner conceded respondent’s determination relating to the dividend income on date the court entered a decision pursuant to a signed decision document in favor of petitioner in the amount of dollar_figure on date the court filed petitioner’s motion for award of reasonable litigation and administrative costs on date the court filed respondent’s objection discussion petitioner contends he is entitled to litigation costs because he prevailed with respect to the amount in controversy conversely respondent contends that his position was substantially justified because petitioner did not properly report his interest dividend and capital_gain income in addition respondent contends that petitioner failed to substantiate his tuition expense the prevailing_party in a tax_court proceeding may recover litigation costs see sec_7430 rule petitioner bears the burden of proving that he meets each requirement of sec_7430 rule e petitioner however will not be treated as the prevailing_party if respondent’s position was substantially justified ie had a reasonable basis in law and fact sec_7430 see 487_us_552 the fact that respondent loses an issue is not determinative of the reasonableness of respondent’s position 86_tc_962 respondent’s position was reasonable and substantially justified respondent was not provided with the requisite documentation until after the answer was filed on date respondent received the documentation relating to the capital_gain income and tuition expense and on date he conceded those issues and agreed with petitioner accordingly petitioner’s motion will be denied contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing an appropriate order and decision will be entered
